Title: Thomas Jefferson to James Gibbon, 24 December 1815
From: Jefferson, Thomas
To: Gibbon, James


          
            Sir
            Monticello Dec. 24. 15.
          
          I recieved last night your favor of the 19th and now inclose you a letter from mr Hackley our Consul at Cadiz which will give you all the information I possess relative to the small bundle which is the subject of your letter. if you will be so good as to deliver it to mr Gibson he will pay any duties or other expences to which it is liable and will forward it to me. with thanks for the trouble this has given you, a I pray you to accept the assurance of my great esteem & respect
          Th: Jefferson
        